February 24, 1998
Dear State Official:
This is one in a series of letters to States providing guidance on the new
Children's Health Insurance Program (CHIP), which was enacted as part
of the Balanced Budget Act of 1997 (BBA). This letter provides
guidance to States on consultation with Indian Tribes and organizations
and on using CHIP funds to benefit Indian children.
Consultation with Indian Tribes and Organizations
The President has directed all Federal Departments to engage in meaningful
consultation with Federally recognized American Indian and Alaska Native
(AI/AN) Tribes in order to ensure that the rights of these sovereign Tribal
governments are fully respected. In addition to consulting with Federallyrecognized Tribes, the Department encourages consultation with other
Indian Tribes and organizations before taking actions that affect these
governments and/or the Indian people residing within a State. Such
consultation should be conducted in a meaningful manner. The Department
of Health and Human Services uses this definition of meaningful
consultation:
Consultation is an enhanced form of communication which
emphasizes trust, respect and shared responsibility. It is an open and
free exchange of information and opinion among parties which
leads to a mutual understanding and comprehension. Consultation is
integral to a deliberative process which results in effective
collaboration and informed decision making.
We are requesting that the State official responsible for CHIP consult with
Federally recognized Tribes and other Indian Tribes and organizations in the
State (such as regional Indian health boards, urban Indian health
organizations, non-Federally recognized Tribes, and units of the Indian
Health Service) on development and implementation of the CHIP State Plan.

This consultation process should be used in addition to the general public
involvement process the State uses for CHIP. Prior to consultation, the State
and Indian participants should establish a framework for the consultation
process, determine the issues to be discussed, and decide how timely
feedback will be provided to the Indian participants. (See Attachment for
recommended consultation process and key issues).
Using CHIP Funds to Benefit Indian Children

As indicated in the attachment, American Indian/Alaska Native (AI/AN)
children are more likely to experience many serious health conditions and
have significantly less access to affordable health insurance and health care
than other Americans. Under the law establishing the new program, Indian
children are eligible for CHIP on the same basis as other children in the
State in which they reside, regardless of whether or not they may be eligible
for or served by IHS-funded care. (See attached question and answer.) In
addition, the law specifically requires that each State describe in its CHIP
State plan the procedures to be used to ensure the provision of child health
assistance to targeted low-income AI/AN children in the State. Given the
compelling health care needs of Indian children and these provisions, the
Department encourages States to implement the CHIP program, in
consultation with Tribes and Indian organizations, in a creative and flexible
manner to allow Indian children to benefit from Title XXI to the maximum
extent possible under the law.
To facilitate enrollment in regular Medicaid or CHIP, States may target
outreach to reservation, urban, and other communities with high
concentrations of low-income Indian people. States may use Title XXI's
limited administrative funds in these communities for outreach to families
with children likely to be eligible for benefits under Title XXI or other
public or private health programs, to inform these families of the State
program, and to assist them in enrolling their children when appropriate.
Given the large numbers of low-income uninsured children in Indian
communities, targeting outreach to such communities is part of an effective
outreach strategy.

States may also use Title XXI administrative funds to target low-income
AI/AN communities for health services initiatives to improve the health of
low-income children. In addition to Title XXI services, such health services
initiatives could include health education, school health programs, and direct
services (such as newborn screenings). These activities can assist Indian
children, both those eligible and ineligible for Title XXI, if they promote the
public's health in a targeted county, community, or school in which all
children are equally eligible to benefit from the initiative. Please note that
expenditures for health initiatives, outreach, administrative costs, and other
child health assistance are subject to the 10 percent limit specified in section
2105(c)(2)(A) of the law.
We hope that the outreach efforts, health services initiatives, and other
aspects of the CHIP program, developed in consultation with Tribes and
Indian organizations, will help your State achieve the goal of providing
access to health care for all vulnerable children. A list of contact people for
American Indian and Alaska Native issues is included on the attachment.
They, along with HCFA and HRSA Regional Office CHIP staff are
available to assist you with the consultation process and with efforts to use
CHIP funding to assist American Indian and Alaska Native children. Thank
you for your continued efforts on this important program.
Sincerely,

Sally K. Richardson, Director Claude Earl Fox, M.D., M.P.
Center for Medicaid and State Operations
Acting Administrator Health Care Financing Administration
Health Resources and Services Administration

Attachment
cc:
HHS Regional Directors

HCFA Regional Offices
PHS Regional Offices
Ms. Lee Partridge, American Public Welfare Association
Ms. Jennifer Baxendell, National Governors' Association
Ms. Joy Wilson, National Conference of State Legislatures
Ms. Cheryl Beversdorf, Association of State and Territorial Health Officials
Ms. Mary Beth Senkewicz, National Association of Insurance
Commissioners
ATTACHMENT
INDIAN CHILDREN AND CHIP (CHILDREN'S HEALTH INSURANCE
PROGRAM)

HEALTH CARE NEEDS OF INDIAN CHILDREN

The health care needs of Indian children are compelling. The Indian
population has a greater proportion of children (33 percent younger than age
15, compared with 22 percent for the U.S. population of all races) and a
higher birth rate (26.6 live births per 1,000 population, compared with 15.9
per 1,000 for U. S. all races). In recent years, both maternal and infant
mortality rates for Indian people have been reduced to levels comparable to
those of the U.S. population generally. However, teen pregnancy is much
higher, with 45 percent of Indian mothers under age 20 at the birth of their
first child, compared with 24 percent of U.S. mothers of all races. In
addition, a much greater proportion of Indian people continue to live below
the Federal poverty level (1990 Census shows 31.6 percent of Indians
residing in the 35 States with Indian reservations had incomes below the
Federal poverty level -- a rate 2.4 times the comparable rate for Americans
of all races). Poverty, geographic isolation, and substance abuse contribute
to the much higher Indian child mortality rates due to causes such as
accidents, homicide, suicide, SIDS, viral hepatitis, meningitis, pneumonia,
and influenza, compared with other American children. Indian children have
high rates of hospitalization and ambulatory medical visits for conditions
such as respiratory system diseases, infectious and parasitic diseases,
digestive system diseases, injuries and poisonings.

Very few Indian people have access to or can afford private health
insurance. Many living on reservations depend upon IHS-funded health care.
IHS per capita spending is only one third the amount spent on health care by
the average American. IHS direct care, and IHS-funded Tribal and urban
Indian health programs provide mostly primary care services. IHS funds
used to pay other health care providers for specialty care are extremely
limited, estimated to meet only about 60 percent of the need for such
services.
Approximately half or more of Indian people live off reservations in other
rural and urban areas and often lack access to affordable, culturally
appropriate care. IHS is able to fund 33 urban Indian programs for a total of
only about $25 million. Many of these urban programs are only able to
provide limited behavioral health services and information and referral
rather than comprehensive services, leaving many unmet needs. Thus, CHIP
presents a unique opportunity to maximize the potential for Federal and
State funds to help fill some of the large gaps in health care for uninsured,
low-income Indian children by expanding the provision of child health
assistance in an effective and efficient manner.

ELIGIBILITY OF INDIAN CHILDREN FOR CHIP
In the fourth set of Title XXI questions and answers, issued November 26,
1997, by the Health Care Financing Administration, we answered a
question regarding the eligibility of Indian children for CHIP as follows:

Question: Are American Indian/Alaska Native children eligible
for the Children's Health Insurance Program?
Answer: Yes, American Indian/Alaska Native children are eligible for CHIP
on the same basis as other children in their State. Children, both Indian and
non-Indian, may be eligible for CHIP if they meet State eligibility standards
based on the definition of "targeted low-income child" in Section 2110(b) of
the law. The eligibility of Indian children for CHIP is not affected by the fact
that they may also be eligible for or are recipients of health care services
funded by the Indian Health Service (IHS). Section 2105(c) (6)(B) of the law

specifically exempts programs operated or financed by IHS from the
requirement to prevent duplication between CHIP and other federally
operated or financed health programs. Finally, Section 2102(b)(3)(D) of the
law requires each State to describe, in its CHIP State plan, the procedures to
be used to ensure the provision of child health assistance to targeted lowincome children in the State who are American Indians or Alaska Natives.

CONSULTATION PROCESS AND KEY ISSUES
The consultation process should address the conceptual development of
the CHIP plan, eligibility standards and methodology, outreach and
coordination, and procedures to be used to ensure the provision of child
health assistance to targeted low-income children in the State who are
Indians. Key issues for consultation include: geographic areas to be
served; income and resource standards; coordination of coverage with
IHS-funded care; participation and reimbursement of IHS/Tribal/urban
Indian health care providers; the role of traditional Indian healing;
premiums and cost sharing; outreach, eligibility, and referral; criteria for
deciding whether to provide Medicaid and/or private health insurance
coverage; categories of additional services and other benefits; measurable
goals related to health status and health demographics for Indian
children; and criteria for and design of health services initiatives.
CONTACTS FOR AMERICAN INDIAN/ALASKA NATIVE ISSUES

Health Care Financing Administration
Region 1:
Craig Schneider 617-565-4483
(Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island,
Vermont)

Region 2:
Carol Conciatori 212-264-3889

(New Jersey, New York, Puerto Rico, Virgin Islands)

Region 3:
Carol Messick 215-596-0580
(Delaware, District of Columbia, Maryland, Pennsylvania, Virginia,
West Virginia)

Region 4:
Carol Langford 404-562-7412
(Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina,
South Carolina, Tennessee)

Region 5:
Lucille Rinaldo 312-353-9842
(Illinois, Indiana, Michigan, Minnesota, Ohio, Wisconsin)

Region 6:
E. Dorsey Sadongei 214-767-3570 (Arkansas, Louisiana, New
Mexico, Oklahoma, Texas)

Region 7:
Cheryl Chapman 816-426-2011
(Iowa, Kansas, Missouri, Nebraska)

Region 8:
Peggye Wilkerson 303-844-6336, X345, Jean Fleury 303-844-6336,
X346
(Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming)

Region 9:
Ron Reepen 415-744-3601, Sue Castleberry 415-744-3597
(Arizona, California, Hawaii, Nevada, Pacific Islands)

Region 10: Dennis Sexton 206-615-2398
(Alaska, Idaho, Oregon, Washington)

Washington, DC: Lloyd Bishop 202-690-8501,
Inter-Governmental and Tribal Affairs Group

Health Resources and Services Administration Rockville, MD
June Horner 301-443-2964
Indian Health Service Rockville, MD
Michael D. Mahsetky 301-443-7261,
William C. Vanderwagen, M.D. 301-443-3024
Health and Human Services/Intergovernmental Affairs Washington, DC

